DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5-15, 17, 18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claims 4, 16, and 19 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1, 8, 17 to include the subject matters of claims 3, 4, 16, and 19, respectively.
	Regarding claims 1, 8, 17 and their dependent thereof, the prior of record, specifically Kashiwagi (US 2021/0181329) and Asanuma (US 2017/0123059) discloses transmitting a first radar signal by a first channel of a plurality of channels of a radar unit; receiving first radar reflections of the first radar signal by at least one reception antenna of the radar unit; transmitting a second radar signal by the first channel of a plurality of channels of the radar unit; receiving second radar reflections of the second radar signal by at least one reception antenna of the radar unit; processing the received radar reflections from the first and second radar reflections to determine a platform movement parameter.
	However, none of the prior art cited alone or in combination provides the motivation to teach creating a virtual array, wherein the virtual array comprises signals received by a reception array of the radar unit; determining first and second virtual array elements that correspond to a same virtual location; processing received radar reflections from the first and second virtual array elements to revise the platform movement  parameter; and operating the radar unit based on an offset determined from the platform movement parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648